Citation Nr: 0608820	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  03-18 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for ulcerative 
colitis.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from January 1969 
to December 1971.  

This appeal originates from a June 2002 rating decision of 
the Department of Veterans Affairs (VA) Milwaukee, Wisconsin, 
Regional Office (RO) that, inter alia, determined that new 
and material evidence had not been received to reopen a 
previously denied claim of entitlement to service connection 
for ulcerative colitis.  The veteran ultimately perfected an 
appeal of that decision.  It is now ready for appellate 
review.

Given the favorable disposition of the issue of whether new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for ulcerative colitis, 
the issue will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for additional 
development and de novo review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to his 
claim and the evidence necessary to substantiate it.

2.  The RO denied reopening a claim of entitlement to service 
connection for ulcerative colitis, when it issued an 
unappealed rating decision in November 1996.

3.  Evidence submitted since the November 1996 rating 
decision bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim of 
entitlement to service connection for ulcerative colitis.  



CONCLUSION OF LAW

Evidence received since the November 1996 rating decision, 
wherein the RO denied the reopening of a previously denied 
claim of entitlement to service connection for ulcerative 
colitis, is new and material, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 3.159, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA 
also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

In the veteran's case, the RO notified him of the 
requirements for the reopening of a previously denied claim 
of service connection, and obtained private and VA treatment 
records to assist in the development of his claim.  In view 
of the fact that this decision is a grant of the benefits 
sought on appeal, namely the request to reopen a previously 
denied claim, further notification and development pursuant 
to the VCAA is not required.  When this matter is addressed 
by the RO on a de novo basis, additional requirements of 
notice and development will be required.  

New & Material Evidence Analysis

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the appellant's 
claim of entitlement to service connection for ulcerative 
colitis.  After a review of the evidence of record, the Board 
finds that new and material evidence has been received to 
reopen this claim.  Therefore, that claim is reopened and the 
appellant is entitled to have that claim considered de novo.  
The case is being remanded to the RO for said review.

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  38 C.F.R. § 3.104(a).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  

The RO denied entitlement to service connection for 
ulcerative colitis when it issued rating decisions in 
December 1994 and January 1995, which were not appealed.  The 
RO determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for ulcerative colitis in a rating decision in 
November 1996, which was also not appealed by the veteran.

The November 1996 RO decision, the last time the ulcerative 
colitis service connection claim was finally disallowed on 
any basis, is final and may not be reopened in the absence of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).  

Therefore, the appellant's claim may be reopened only if new 
and material evidence has been secured or presented since the 
November 1996 RO action.  See Glynn v. Brown, 6 Vet. App. 523 
(1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board notes that 38 C.F.R. § 3.156(a) has been amended, 
but that the amendment does not apply in this case, as it 
applies only to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (2001).  The appellant's claim 
to reopen was received in February 2001.

In that regard, the Board notes further that when the RO 
considered and denied the veteran's claim to reopen, it 
mistakenly applied the amended version of 38 C.F.R. 
§ 3.156(a).  The Board would normally have to remand the 
matter to the RO for consideration of the appropriate laws 
and regulations applicable to a given claim.  In this case, 
however, since the veteran's request to reopen the previously 
denied claim will be granted based upon the application of 
the previous version of 38 C.F.R. § 3.156(a), a remand would 
serve no useful purpose.  

For the record, however, under 38 C.F.R. § 3.156(a), as 
amended, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2005).

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  

The passage of the VCAA did not alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  
Therefore, the former three-step analysis now requires just 
two:  a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.

Having carefully reviewed the evidence of record as to the 
appellant's claimed ulcerative colitis disorder in light of 
the applicable law, the Board finds that he has submitted new 
and material evidence that is sufficient to reopen the claim.  

At the time of the November 1996 denial, the claims file 
included the appellant's service medical records that showed 
hemorrhoids but no colitis or gastrointestinal symptoms in 
service.  The claims file also included pertinent post-
service medical records dated no earlier than 1980 that 
showed a family history of a brother who had lived to the age 
of 22 years who had colitis; a reference, by history, of a 
"laparotomy for an upper gastrointestinal bleed without 
determination of diagnosis in 1975;" the initial clinical 
suggestion of ulcer disease or spastic colon in 1980; and the 
initial diagnosis of ulcerative colitis in 1994.  The 
specified basis for the final disallowance of the appellant's 
claim of entitlement to service connection for ulcerative 
colitis was that the competent evidence of record did not 
relate a current ulcerative colitis disorder to service. 

Evidence associated with the claims file subsequent to the 
RO's denial of the claim in November 1996 includes pertinent 
private and VA medical records from 1979 to the present.  
Significantly, an August 2001, radiation oncology 
consultation report describes a history of adenocarcinoma of 
the prostate "complicated by a diagnosis of ulcerative 
colitis."  The report stated that the veteran "apparently 
has had rectal bleeding since returning from Vietnam . . . 
[and was] eventually diagnosed with ulcerative colitis . . . 
."  The new evidence also includes private treatment records 
dated in 1979 showing testing and treatment of the veteran 
for indeterminate abdominal pain and heartburn, with a normal 
esophagogastroduodenoscopy.  Finally, the newly submitted 
evidence includes a statement from a person purporting to 
have served with the veteran who described the veteran having 


complained in service (in the spring of 1970) of bleeding 
from the rectum in conjunction with complaints of pain in the 
stomach.  

This evidence received since the 1996 denial bears directly 
and substantially upon the specific matter under 
consideration - whether the appellant has ulcerative colitis 
or its residuals that can be related by competent medical 
evidence to a disease or injury in service - and was not 
considered by the RO in its November 1996 decision.  Assuming 
its credibility, the evidence added to the record subsequent 
to the November 1996 unappealed denial provides additional 
information and details that should be considered in order to 
fairly decide the merits of the claim.  

The items of evidence noted above are "new" and "material" 
as defined in the old version of 38 C.F.R. § 3.156(a), 
because they are pertinent to the claim and were not 
previously of record.  Essentially, they address the issue of 
the corroboration of an element of the appellant's theory 
pertaining to the origin of his ulcerative colitis disorder.  
In particular, although the August 2001 radiation oncology 
consultation report appears to have been offered based upon 
the history provided by the veteran, when assuming its 
credibility for purposes of determining its materiality, it 
provides information pertinent to the question of whether 
there is a relationship between ulcerative colitis and 
service, an element that was not present in 1996.  

In summary, evidence submitted since the November 1996 rating 
decision bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim of 
entitlement to service connection for ulcerative colitis.  

The evidence received subsequent to the November 1996 RO 
decision and notification is new and material, and serves to 
reopen the appellant's claim of entitlement to service 
connection for ulcerative colitis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.159, 3.304 (1996) (2005).




ORDER

There having been received the requisite new and material 
evidence to reopen a claim of entitlement to service 
connection for ulcerative colitis, the appeal is granted to 
this extent only.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

As noted above, the issue previously before the Board was 
whether the appellant's claim of entitlement to service 
connection for ulcerative colitis could be reopened on the 
basis of the receipt of new and material evidence.  Given 
that the appellant's claim has been reopened and the issue 
has thus been modified, the Board observes that additional 
due process requirements may be applicable as they pertain to 
the enactment of the VCAA and its implementing regulations.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

During the pendency of this appeal, on March 3, 2006, the 
CAVC issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to reopen a 
previously denied claim, but he was not specifically provided 
with notice of the type of evidence necessary to substantiate 
his claim for service connection, and establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran of 
the type of evidence necessary to substantiate his claim for 
service connection, and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

In this regard, the Board notes that the critical evidence 
obtained in connection with the current reopened claim 
suggests, at least by history, that the veteran's ulcerative 
colitis may be due to service.  A comprehensive 
gastrointestinal examination of the veteran with definitive 
medical opinion is now needed to resolve whether the present 
residuals of the veteran's ulcerative colitis are in fact a 
consequence of service.

Moreover, having reopened the appellant's claim of 
entitlement to service connection for ulcerative colitis, it 
is incumbent upon the RO to readjudicate that claim on a 
de novo basis with consideration of all of the evidence, both 
new and old.  Consequently, that issue must be remanded to 
the RO via the AMC.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied with 
respect to the claim of entitlement to 
service connection for ulcerative colitis 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  At the very 
least, the VBA AMC must send the veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to substantiate his claim 
for service connection, and establish a 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

The appellant should be advised that he 
is to submit all relevant evidence in his 
possession.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should arrange for a VA 
special gastrointestinal examination of 
the veteran by an appropriate medical 
specialist skilled in the diagnosis and 
treatment of gastrointestinal disorders, 
including on a contract/fee basis if 
necessary for the purpose of ascertaining 
the nature, extent of severity, and 
etiology of any chronic acquired colon 
disorder which may be present and whether 
it is related to service on any basis.

The claims file must be made available to 
and pertinent documents therein reviewed 
by the examiner in connection with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

It is requested that the examiner address 
the following medical issues:

Is it at least as likely as not that any 
residual(s) of ulcerative colitis found 
on examination is/are related to service 
on any basis, or if preexisting service, 
was/were aggravated thereby?

Any opinions provided by the medical 
specialist must be accompanied by a 
complete rationale.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination report and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
service connection for ulcerative colitis 
on a de novo basis.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in 


order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for service 
connection, and may result in a denial.  38 C.F.R. § 3.655 
(2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


